     Case 2:17-cv-00319-JAM-AC Document 114 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS MANUEL GARCES,                                 No. 2:17-cv-0319 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14   J. PICKETT, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 30, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 105. Both

23   parties have filed objections to the findings and recommendations. ECF Nos. 106, 107.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:17-cv-00319-JAM-AC Document 114 Filed 06/23/20 Page 2 of 2

 1              Accordingly, IT IS HEREBY ORDERED that:
 2              1. The findings and recommendations filed March 30, 2020 (ECF No. 105), are adopted
 3   in full;
 4              2. Defendants’ motion for judgment on the pleadings (ECF No. 66) is denied; and
 5              3. The grievance and property claims against defendants Pickett and Chapman are
 6   dismissed without leave to amend for the reasons set forth in Section V of the screening order
 7   (ECF No. 21 at 4-6).
 8
     DATED: June 22, 2020
 9
                                                   /s/ John A. Mendez____________            _____
10

11                                                 UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
